 

 

“Case 6:20-cr-00097-GAP"LRH Document 14 Filed 06/23/20™Page 1 of 1 PagelD 33

AO 442 (Rev.11/11) Arrest Warrant LIN ae Gg / YY y
UNITED STATES DISTRICT COURT

for the

 

Middle District of Florida = S&S —
oS o : 2 e ma
United States of America ) 23 mm — = 2
Vv. ) as mn Sete a =
) Case No. 6:20-cr-QA1-Or\- 3\ Isiah = 2o
JOEL MICAH GREENBERG ) °S 353 &
) ie
SEALED” x
Defendant
ARREST WARRANT _
TO: — Any authorized law enforcement officer a

a

YOU ARE COMMANDED to arrest and aig before a United States magistrate judge without undo ary delay

 

eas f ir
(name of person to be arrested) JOEL, MICAH GREENBERG s' B ‘
So x¢
who is accused of an offense or violation based on the following document filed with the court: a ( ed
lM Indictment O —- Superseding O Information OO Superseding ~ OCoffiplaint
Indictment Information
QO Probation Violation Petition © Supervised Release Violation OViolation Notice [Order of the Court

Petition

This offense is briefly described as follows:

Stalking, in violation of 18 U.S.C. § 2261A(2).

 

Unauthorized use of a means of identification in connection with another crime, in violation of B WSL. §
1028(a)(7).

Date: Olo-| S-“ 02 | = PAA = >
| \ Per Pad vel mature
Sa Vv res
City and state: Orlando, Florida

Se Uthed ee States District Court

 

 

    

 

Printed name and title

 

Return

 

This warrant was received on (date) WWE 19 22030 _, and the person was arrested on (date) Duns a> 2030
at (city and state) LAV.E MARY ; FL. . -

Date: DUNE 3% 2030 i a ae

Arresting officer's signature

ocSaAnson / SPECIAL AGENT

Printed name and title

SCANNED

 

 
